The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    290
    288
    media_image1.png
    Greyscale
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.		       Fig. 2B>>>
2.	Claims 1-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Patent No. 9,035,288 to Kim et al (hereinafter Kim).
In re claim 1, Kim discloses a transparent display panel comprising: 
- a plurality of sub-pixels being on a base substrate 100 [Fig. 2 and col. 3]; and				
- a plurality of pixel circuits (i.e., TFTs’20 circuit) and a plurality of electroluminescent structures 400[,] located respectively in the sub-pixels, wherein:
. the electroluminescent structures 400 and the pixel circuits 20 are stacked [Fig. 3], 
. 177 to right end of electrode 176, in Fig. 3) and a transparent region (i.e., regions outside the transparent region), and 
. the overlap region is a region, where an orthographic projection of the light-emitting region (i.e., region of emission layer 730) over the base substrate 100 and an orthographic projection of a region of the pixel circuit 20 on base substrate 100 overlap with each other [Fig. 3 and cols. 4-5].
In re claim 2, Kim discloses: 
- a reflection layer 712 in at least one of the sub-pixels, wherein at least one of electroluminescent structures 400 comprises an anode layer 710, an electroluminescent layer 720, and a transparent cathode layer 730[,] which are stacked [Figs. 3-4]; 
- the reflection layer 712 being between a layer of the pixel circuit 20 and electroluminescent layer 720; 
- and in a same sub-pixel, an orthographic projection of the reflection layer 712 on the base substrate 100 covering the overlap region (i.e., region from left end of electrode 177 to right end of electrode 176)
In re claim 3, Kim discloses:
. the anode layer being a transparent anode layer 710 which is arranged in a whole light-emitting region 340A [Fig. 3 and col. 4], and 
. the reflection layer 712 being between the transparent anode layer 710 and the layer of the pixel circuit 20[,] and being float.
In re claim 4, Kim discloses:
. the anode layer being a transparent anode layer 710 which is arranged in a whole light-emitting region 400 [cols. 4-5], and 
. the reflection layer 712 being electrically connected to the anode layer 710 [Fig. 3].
In re claim 5, Kim discloses the reflection layer 712 being between the anode layer 710 and the layer of the pixel circuit 20 [Fig. 3].
In re claim 6, Kim discloses:
- a first insulation layer (i.e., lower layer of IDL 300, in Fig. 3) between the reflection layer 712 and the layer of the pixel circuit 20, and a second insulation layer between the reflection layer 712 and the anode layer 710 [cols. 4-5]; and 
- in the same sub-pixel, the anode layer 710 electrically connected to the reflection layer 712 through a first via hole penetrating through the second insulation layer (i.e., upper layer of IDL 300, in Fig. 3).
In re claim 7, Kim discloses the reflection layer 712 being in direct contact with the anode layer 710.
In re claim 8, Kim discloses the reflection layer 712 being between the anode layer 710 and the electroluminescent layer 720 [Fig. 3].
In re claim 9, Kim discloses:
. an anode layer 710 comprising a first transparent anode sub-layer 711 and a second transparent anode sub-layer 713, which are stacked [Fig. 4]; and 
712 being between the first and the second transparent anode sub-layers 711, 713. (emphasis, col. 5, ln.65: “The first electrode 710 includes a lower transparent conductive layer 711, a reflective metal layer 712, an upper transparent conductive layer 713”).
In re claim 10, Kim discloses:
. the anode layer comprising a transparent anode layer 710 which is only arranged in the transparent region (i.e., regions outside the transparent region), and 
. the reflection layer 712 electrically connected to the transparent anode layer 710 and serves as a reflective anode layer [cols. 4-5].
In re claim 11, Kim discloses the reflection layer 712 electrically connected to the transparent cathode layer 730 [Figs. 3-4].
In re claim 12, Kim discloses:
. the reflection layer 712 being between the anode layer 710 and the layer of the pixel circuit 20, 
. the transparent display panel [Fig. 4] comprising:
- a first insulation layer (i.e., lower layer of IDL 300, in Fig. 3) between the reflection layer 712 and the layer of the pixel circuit 20; 
- a second insulation layer (i.e., upper layer of IDL 300) between the reflection layer 712 and the anode layer 710 [Fig. 3]; 
- and a pixel defining layer (i.e., layer overlying IDL 300, in Fig. 3)  in at least one of the sub-pixels, 
. and the transparent cathode layer 730 electrically connected to the reflection layer 712 through a second via hole penetrating through the pixel defining layer and the second insulation layer  335A (i.e., upper layer of IDL 300).
In re claim 13, Kim discloses that the orthographic projection of the reflection layer 712 on the base substrate 100 coincides with the overlap region (i.e., region from left end of electrode 177 to right end of electrode 176, in Fig. 3).
In re claim 14, Kim discloses a material of the reflection layer 712 comprising silver (Ag) [col. 6, ln.2].

    PNG
    media_image2.png
    235
    338
    media_image2.png
    Greyscale
 	
    PNG
    media_image3.png
    158
    136
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    205
    283
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    204
    148
    media_image5.png
    Greyscale
 	
Heo (US 9,263,502)Fig.3A in view of Kim (US 9,035,288)Figs.3&4 or Lee (US Pat. 7,190,111)Fig.3B 
In re claim 15, Kim discloses in the same sub-pixel, the orthographic projection of the light-emitting region of the electroluminescent structure 400 over the base substrate 100 covering the orthographic projection of the region of the pixel circuit (i.e., TFTs’20 circuit, in Fig. 3) on the base substrate.
In re claim 16, Kim discloses colors of light emitted by the electroluminescent layers 400 in all the sub-pixels comprising: red, green and blue; red, green, blue and white; or white [col. 5, ln.40].
In re claim 18, Kim discloses a display device[,] comprising the transparent display panel [Fig. 2].
In re claim 19, Kim discloses the orthographic projection of the reflection layer 712 on the base substrate 100 coinciding with the overlap region (i.e., region from left end of electrode 177 to right end of electrode 176, in Fig. 3).
In re claims 17 & 20, Kim discloses an encapsulation structure 300 covering the pixel circuits 20 and the electroluminescent structures 400[;] , wherein the encapsulation structure comprises a thin film encapsulation, a glass encapsulation, or a soft substrate encapsulation [Fig. 3 & cols. 4-5].
3.	Claims 1-8 and 10-20 are rejected under 35 U.S.C. §102(a)(1) as being anticipated U.S. Patent No. 9,263,502 to Heo et al (hereinafter Heo).
In re claim 1, Heo discloses a transparent display panel comprising: 
- a plurality of sub-pixels being on a base substrate [Fig. 5]; and				
- a plurality of pixel circuits (i.e., TFTs’320A circuit) and a plurality of electroluminescent structures 340A[,] located respectively in the sub-pixels, wherein:
. the electroluminescent structures 340A and the pixel circuits 320A are stacked [Fig. 3A], 
. 324A to right end of 323A) and a transparent region (i.e., region from right end of 323A to left end of adjacent S/D electrode 324A, in Fig. 3A), and 
. the overlap region is a region, where an orthographic projection of the light-emitting region (i.e., region of emission layer 344A) over the base substrate 310A and an orthographic projection of a region of the pixel circuit 320A on the base substrate overlap with each other [Figs. 3A-F and col. 19].
In re claim 2, Heo discloses: 
- a reflection layer 342A in at least one of the sub-pixels, wherein at least one of electroluminescent structures 340A comprises an anode layer 341A, an electroluminescent layer (i.e., emission layer 344A), and a transparent cathode layer 345A[,] which are stacked [Figs. 3A-F]; 
- the reflection layer 342A being between a layer of the pixel circuit (i.e., TFTs’320A circuit) and the electroluminescent layer 344A; and 
342A on the base substrate 310A covering the overlap region (i.e., region from left end of 324A to right end of 323A, in Fig. 3A).
In re claim 3, Heo discloses:
. the anode layer being a transparent anode layer 343A which is arranged in a whole light-emitting region 340A [Figs. 3A-F], and 
. the reflection layer 342A being between the transparent anode layer 343A and the layer of the pixel circuit (i.e., TFTs’320A circuit)[,] and being float.
In re claim 4, Heo discloses:
. the anode layer being a transparent anode layer 343A which is arranged in a whole light-emitting region 340A [col. 22, ln.65], and 
. the reflection layer 342A being electrically connected to the anode layer 341A [Fig. 3A].
In re claim 5, Heo discloses the reflection layer 342A being between the anode layer 341A and the layer of the pixel circuit 320A [Fig. 3A].
In re claim 6, Heo discloses:
- a first insulation layer 334A between the reflection layer 342A and the layer of the pixel circuit 320A, and a second insulation layer between the reflection layer 342A and the anode layer 341A [Fig. 3A]; and 
- in the same sub-pixel, the anode layer 341A electrically connected to the reflection layer 342A through a first via hole penetrating through the second insulation layer 335A [Figs. 3A-F and col. 21].
In re claim 7, Heo discloses the reflection layer 342A being in direct contact with the anode layer 341A.
In re claim 8, Heo discloses the reflection layer 342A being between the anode layer 341A and the electroluminescent layer 344A [Figs. 3A-F].
In re claim 10, Heo discloses:
. the anode layer comprising a transparent anode layer 343A which is only arranged in the transparent region (i.e., region from right end of 323A to left end of adjacent S/D electrode 324A, in Fig. 3A), and 
. the reflection layer 342A electrically connected to the transparent anode layer 343A and serves as a reflective anode layer [col. 22, lns.57-66].
In re claim 11, Heo discloses the reflection layer 342A electrically connected to the transparent cathode layer 345A [Figs. 3A-F and col. 22, ln.20].
In re claim 12, Heo discloses:
. the reflection layer 342A being between the anode layer 341A and the layer of the pixel circuit 320A, 
. the transparent display panel 300 [Fig. 3A] comprising:
334A between the reflection layer 342A and the layer of the pixel circuit 320A; 
- a second insulation layer 335A between the reflection layer 342A and the anode layer 341A [Fig. 3A]; 
- and a pixel defining layer (i.e., bank layer 336A, in col. 23, lns.47-57) in at least one of the sub-pixels, 
. and the transparent cathode layer 345A electrically connected to the reflection layer 342A through a second via hole penetrating through the pixel defining layer 336A and the second insulation layer 335A [Figs. 3A-F and col. 22, ln.20].
In re claim 13, Heo discloses that the orthographic projection of the reflection layer 342A on the base substrate 310A coincides with the overlap region (i.e., region expending from left end of Source 324A to right end of Drain 323A, in Fig. 3A).
In re claim 14, Heo discloses a material of the reflection layer 342A comprising one or more of Al, Ag and Mo [col. 23, ln.11].
In re claim 15, Heo discloses in the same sub-pixel, the orthographic projection of the light-emitting region of the electroluminescent structure 340A over base substrate 310A covering the orthographic projection of the region of the pixel circuit (i.e., TFTs’320A circuit, in Fig. 3A) on the base substrate.
In re claim 16, Heo discloses colors of light emitted by the electroluminescent layers 344A in all the sub-pixels comprising: red, green and blue; red, green, blue and white; or white [Figs. 1-3].
In re claim 18, Heo discloses a display device[,] comprising the transparent display panel [Abstract].
In re claim 19, Heo discloses the orthographic projection of the reflection layer 342A on the base substrate 310A coinciding with the overlap region [Figs. 3A-F].
In re claims 17 & 20, Heo discloses an encapsulation structure 334A, 360A covering the pixel circuits 320A and the electroluminescent structures 340A[;] , wherein the encapsulation structure comprises a thin film encapsulation, a glass encapsulation, or a soft substrate encapsulation [Fig. 3A & cols. 23, 25].
Claim Rejections - 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9 is rejected under 35 U.S.C. §103(a) as being unpatentable over Heo et al (U.S. Patent No. 9,263,502) in view of Kim et al (U.S. Patent 9,035,288) or Lee et al (U.S. Patent No. 7,190,111).
Heo is silent about stack up a first transparent anode sub-layer and a second transparent anode sub-layer.  Kim, teaching an analogous art to that of Heo, discloses:
. an anode layer 710 comprising a first transparent anode sub-layer 711 and a second transparent anode sub-layer 713, which are stacked [Figs. 1 & 4]; and 
. a reflection layer 712 being between the first and the second transparent anode sub-layers 711, 713. (emphasis, col. 5, ln.65: “The first electrode 710 includes a lower transparent conductive layer 711, a reflective metal layer 712, an upper transparent conductive layer 713”).
Alternately, Lee, teaching an analogous art to that of Heo, discloses:
. an anode layer 300A comprising a first transparent anode sub-layer 302’ and a second transparent anode sub-layer 302 which are stacked [Fig. 3B]; and 
. a reflection layer 301 being between the first and second transparent anode sub-layers 302’, 302. (col. 10, ln.28: “a third anode 302' is formed under the first anode 301, and the third anode 302' of the pixel area 20 … forming the first anode 301, the second anode 302 and the third anode 302' are packed”).
	It would have been obvious to a person having skills in the art to have modified the display in Heo by utilizing a first anode sub-layer stacked on a second anode sub-layer, for the purpose of having maximum efficiency of light (have reduced efficiency), thereby having wider color viewing angle.
Contact Information
6.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
January 24, 2022										    /Calvin Lee/

    PNG
    media_image6.png
    7
    666
    media_image6.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815